Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Build-A-Bear Workshop, Inc.: We consent to the incorporation by reference in the registration statements (No.333-120012 and 333-159313) on FormS-8 of Build-A-Bear Workshop, Inc. and subsidiaries of our report dated March17, 2011, with respect to the consolidated statements of operations, comprehensive income (loss), stockholders’ equity, and cash flows of Build-A-Bear Workshop, Inc. and subsidiaries for the fiscal year ended January1, 2011, which report appears in the December29, 2012 annual report on Form10-K of Build-A-Bear Workshop, Inc. and subsidiaries. /s/ KPMG LLP St. Louis, Missouri March 14, 2013
